DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (W.O. 2005/108741).
Regarding Claim 1, Smith discloses a tool trap system, comprising: 
A housing (Smith: 102), the housing (Smith: 102) defining a bore (Smith: 130) through the housing (Smith: 102); 
A shaft (Smith: 170) coupled to the housing (Smith: 102); 
A flapper (Smith: 152) coupled to the shaft (Smith: 170), wherein the flapper (Smith: 152) is configured to rotate with the shaft (Smith: 170) between an open position (Smith: Figure 8) and a closed position (Smith: Figure 4) to control movement of a wireline tool through the bore (Smith: 130); 
An actuation system coupled to the shaft (Smith: 170), the actuation system configured to rotate the shaft (Smith: 170), the actuation system comprising: 
A lever (Smith: 158) coupled to the shaft (Smith: 170), wherein the lever (Smith: 158) is configured to rotate the shaft (Smith: 170); and 
A cylinder (Smith: 156) configured to contact the lever (Smith: 158), and wherein the cylinder (Smith: 156) is configured to move axially along a longitudinal axis of the cylinder (Smith: 156) to rotate the lever (Smith: 158)(Element 156 of Smith, while not cylindrical in shape, is analogous to element 72 of the application, as element 72 is not cylindrical in shape either, despite its label).
Regarding Claim 2, Smith discloses the tool trap system of claim 1, wherein the cylinder (Smith: 156) defines a surface (Smith: 156 where it contacts 158) configured to contact and rotate the lever (Smith: 158) as the cylinder (Smith: 156) moves axially.
Regarding Claim 3, Smith discloses the tool trap system of claim 2, wherein the cylinder (Smith: 156) defines a recess (recess in 156) that receives a first end of the lever (Smith: 158), wherein the surface (Smith: 156 where it contacts 158) defines a portion of the recess.
Regarding Claim 5, Smith discloses the tool trap system of claim 1, comprising a piston rod (Smith: 164) configured to extend through the cylinder (Smith: 156).
Regarding Claim 9, Smith discloses the tool trap system of claim 1, comprising a spring (Smith: 168) configured to contact the cylinder (Smith: 156) to bias the flapper (Smith: 152) to the closed position (Smith: Figure 4).
Regarding Claim 10, Smith discloses the tool trap system of claim 9, wherein the spring (Smith: 168) is configured to surround a piston rod (Smith: 164).
Regarding Claim 11, Smith discloses the tool trap system of claim 1, comprising a spring (Smith: 154) coupled to the shaft (Smith: 170), wherein the spring (Smith: 154) is configured to bias the flapper (Smith: 152) to the closed position (Smith: Figure 4).
Regarding Claim 12, Smith discloses a tool trap system, comprising: 
A shaft (Smith: 170) configured to rotate in a housing; 
A flapper (Smith: 152) coupled to the shaft, wherein the flapper is configured to rotate with the shaft between an open position and a closed position to control movement of a wireline tool through the housing; 
An actuation system coupled to the shaft, the actuation system configured to rotate the shaft, the actuation system comprising: 
A lever (Smith 158) coupled to the shaft, wherein the lever is configured to rotate the shaft; 
A cylinder (Smith: 156) configured to couple to the lever, and wherein the cylinder is configured to move axially along a longitudinal axis of the cylinder to rotate the lever; and 
A first actuator (Smith: 160) coupled to the cylinder and configured to axially move the cylinder in a first direction.
Regarding Claim 13, Smith discloses the tool trap system of claim 12, wherein the first actuator comprises an electric actuator, pneumatic actuator, a hydraulic actuator, or a combination thereof (Smith: Page 6: lines 7-11).
Regarding Claim 16, Smith discloses the tool trap system of claim 12, comprising a second actuator (Smith: 168) configured to bias the cylinder in a second direction opposite the first direction.
Regarding Claim 17, Smith discloses the tool trap system of claim 16, wherein the second actuator (Smith: 168) comprises a mechanical spring, an air spring, or a combination thereof.
Regarding Claim 18, Smith discloses a tool trap system, comprising: 
A first shaft (Smith: 170) configured to rotate in a housing (Smith: 102); 
A second shaft (Smith: 170) configured to rotate in the housing (Smith: 102); 
A first flapper (Smith: 152) coupled to the first shaft (Smith: 170); 
A second flapper (Smith: 152) coupled to the second shaft (Smith: 170), wherein the first flapper (Smith: 152) and the second flapper (Smith: 152) are configured to rotate respectively with the first shaft (Smith: 170) and the second shaft (Smith: 170) between an open position (Smith: Figure 8) and a closed position (Smith: Figure 4) to control movement of a wireline tool through the housing (Smith: 102); 
An actuation system coupled to the first shaft (Smith: 170) and the second shaft (Smith: 170), the actuation system configured to rotate the first shaft (Smith: 170) and the second shaft (Smith: 170), the actuation system comprising: Page 17 of 19IS19.0380-US-NP 
A first lever (Smith: 158) coupled to the first shaft (Smith: 170), wherein the first lever (Smith: 158) is configured to rotate the first shaft (Smith: 170); 
A second lever (Smith: 158) coupled to the second shaft (Smith: 170), wherein the second lever (Smith: 158) is configured to rotate the second shaft (Smith: 170); 
A cylinder (Smith: 156) configured to couple to the first lever (Smith: 158) and to the second lever (Smith: 158), and wherein the cylinder (Smith: 156) is configured to move axially along a longitudinal axis of the cylinder (Smith: 156) to rotate the first lever (Smith: 158) and the second lever (Smith: 158); and a first actuator coupled to the cylinder (Smith: 156) and configured to axially move the cylinder (Smith: 156) in a first direction.
Regarding Claim 19, Smith discloses the tool trap system of claim 18, wherein the first actuator comprises an electric actuator, pneumatic actuator, a hydraulic actuator, or a combination thereof.
Regarding Claim 20, Smith discloses the tool trap system of claim 18, wherein the cylinder (Smith: 156) defines a first surface (Smith: 156 where it contacts 158) configured to contact and rotate the first lever (Smith: 158) and a second surface (Smith: 156 where it contacts 158) configured to contact and rotate the second lever (Smith: 158).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith alone.
Regarding Claim 4, Smith discloses the tool trap system of claim 2, but does not disclose wherein the lever (Smith: 158) comprises a cam roller configured to contact the surface (Smith: 156 where it contacts 158), however it would have been obvious to one having ordinary skill in the art at the time the invention as made to alter the shape of lever 158 to the point where it would comprise a cam roller since a mere change in the shape of a prior art device is a design consideration within the skill of the art.

Allowable Subject Matter
Claims 6-8, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679    
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679